Citation Nr: 1719461	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  03-34 698	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) and strain of the lumbosacral spine, currently evaluated as 60-percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The veteran had active service from November 1957 to January 1960 and additional service in October and November 1962. 

This case comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The file is now in the jurisdiction of the Providence, Rhode Island, RO.  Because of the complexity of this case, a summary of the relevant procedural history follows. 

Unfortunately, the Veteran died in 2013, during the pendency of his appeal.  The RO and the Board henceforth have recognized his widow as the substitute claimant for purposes of processing this claim to completion.

A March 1964 decision granted service connection for a low back strain and assigned a 0 percent (i.e., noncompensable) evaluation retroactively effective from August 18, 1963.  An April 1964 decision increased the rating to 10 percent effective March 18, 1964.  A March 1965 decision increased the rating to 20 percent effective February 23, 1965.  And a December 1993 decision increased the rating to 40 percent effective April 12, 1993.  In response, the Veteran filed a notice of disagreement (NOD) in January 1994 contesting the effective date assigned for that higher rating. 

Subsequently, a December 1994 decision denied a claim for a total disability rating based on individual unemployability (TDIU), but granted a higher 60 percent rating for the service-connected low back disorder effective April 12, 1993 - in the process recharacterizing it as DDD of the lumbosacral spine.  That in turn mooted the claim for an earlier effective date for the prior 40 percent rating as, in response, later in December 1994, the Veteran filed another NOD - this time contesting the denial of a TDIU and not granting a 100 percent schedular rating for his service-connected low back disability.  The RO sent him a statement of the case (SOC) in January 1995 concerning these issues, and he then perfected his appeal to the Board in January 1995 by filing a timely substantive appeal (VA Form 9).  After testifying at an April 1995 RO hearing, the RO sent him a supplemental SOC (SSOC) in May 1995 again addressing these issues. 

An August 1998 decision confirmed and continued the 60 percent rating for the service-connected low back disorder and the denial of a TDIU.  A June 2000 decision continued the 60 percent rating for the service-connected low back disorder and found there was no clear and unmistakable error (CUE) in the December 1994 rating decision granting service connection for DDD of the lumbosacral spine and rating the disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, for intervertebral disc syndrome (IVDS), instead of under DC 5295 for lumbosacral strain.  And, thus, severance of service connection for DDD of the lumbosacral spine was not warranted. 

In August 2004, the Board remanded the Veteran's claim for an increased rating for DDD of the lumbosacral spine. 

The Board issued a decision in March 2007 denying the claim for an increased rating for DDD and strain of the lumbosacral spine, and then remanding to have the Director of VA's Compensation and Pension Service or the Under Secretary for Benefits consider whether the Veteran was entitled to an extra-schedular rating. 

In June 2008 the Director of VA's Compensation and Pension Service determined the Veteran was not entitled to an extra-schedular evaluation for the DDD and strain of the lumbosacral spine. 



In the interim, the Veteran had appealed the claim for a rating higher than 60 percent for the DDD and strain of the lumbosacral spine to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In early August 2008, the Veteran's attorney and VA's Office of General Counsel - representing the Secretary, filed a joint motion asking the Court to vacate the Board's decision and remand the case for further development and readjudication in compliance with directives specified.  The Court granted the joint motion in an order issued later in August 2008, and thereafter returned the case to the Board for compliance with the directives specified.

In April 2009, the Board remanded the Veteran's claim for a rating higher than 60 percent for the low back disability to the RO via the AMC for further development and consideration.

In October 2010, the Board remanded the issues of  entitlement to an effective date earlier than October 21, 2008, for the grant of a temporary total (i.e., 100 percent) convalescent rating for impotence and entitlement to an effective date earlier than October 21, 2008, for the grant of a higher level of special monthly compensation (SMC) based on the need for aid and attendance with an additional service-connected disability independently rated with a 100 percent evaluation and receipt of SMC based on loss of use of a creative organ.  These issues were addressed by the RO and found to be not warranted in a November 2015 SOC.  The appellant did not file a Form 9 regarding these issues subsequent to the receipt of the November 2015 SOC. 

In June 2016 (in accordance with the April 2009 Board remand) the issue of whether he was entitled to an extra-schedular rating for DDD was directed to the Director of the Compensation and Pension Service. 



FINDINGS OF FACT

1.  For the entire rating period there has been no evidence of IVDS causing any incapacitating episodes; and there equally has been no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the functional equivalent, much less indication of unfavorable ankylosis of the entire spine or functional equivalent.

2. The Veteran's service-connected low back disability is not so severe as to render impractical the application of the regular rating schedule standards.


CONCLUSION OF LAW

The criteria are not met for a schedular rating higher than 60 percent for DDD of the lumbosacral spine; the criteria also are not met for an extra-schedular rating for this service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The AMC sent a VCAA notice letter to the Veteran in August 2004.  This letter provided him with notice of the evidence necessary to support his claim for an increased rating for DDD of the lumbosacral spine that was not on record at the time the letter was issued, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  The August 2004 VCAA letter also specifically requested that he submit any evidence in his possession pertaining to this claim.  Thus, the content of this letter provided satisfactory VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini II. 

In the August 2004 VCAA letter, the RO provided the Veteran with notice of the evidence needed to support his claim for a higher disability rating that was not on record at the time the letter was issued (including examples of the types of medical and lay evidence that could be provided), the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Although the letter did not notify him that a schedular or extra-schedular disability rating would be determined by applying relevant diagnostic codes in the rating schedule, this information was provided to him in the January 1995 SOC and June 2006 SSOC. The June 2006 SSOC also provided him with notice of the changes in the criteria used for evaluating disabilities of the spine during the pendency of his claim.  So the December 1994 SOC, June 2006 SSOC, along with the August 2004 letter, also satisfied the VCAA notice requirements as expressed by the Court in Dingess. 

The Court also has held that content-complying VCAA notice, to the extent possible, must be provided prior to an initial unfavorable decision by the RO. Pelegrini II, 18 Vet. App. at 120; See Mayfield v. Nicholson, 19 Vet. App. 103, 128  (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  But in this particular case at hand, the VCAA was enacted after the RO's initial adjudication of this matter in December 1993.  So obviously the RO could not comply with this requirement.  This was impossible because the VCAA did not even exist when the RO initially adjudicated the claim. In situations such as this, the Court has clarified that where the VCAA notice was not issued until after the initial adjudication in question, because the VCAA did not exist when the RO initially considered the claim, VA does not have to vitiate the initial decision and start the whole adjudicatory process anew.  Rather, VA need only ensure the Veteran receives or since has received content-complying VCAA notice such that he is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Also keep in mind the Veteran (and now his widow, as the substitute appellant) is challenging the increased rating assigned following the granting of service connection for his DDD and strain of lumbosacral spine.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been served.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006). So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, VA need only provide a statement of the case (SOC) in response to the notice of disagreement (NOD) concerning the downstream issue (i.e., initial rating and/or effective date), and this occurred as required in this instance.  The SOC (and supplemental SOCs (SSOCs)) provided cited the applicable statutes and regulations governing the evaluations of these disabilities and discussed the reasons or bases for not assigning higher initial ratings or even greater ratings once the initial ratings were increased.  Consequently, there has been provision of all required notice. Moreover, the Veteran and his widow have not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that they and their representative consider unduly prejudicial - meaning necessarily outcome determinative of the claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran and Widow-Appellant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, identified post-service private treatment records, and the hearing testimony have been obtained and associated with his claims file for consideration.  A January 2016 letter from the Social Security Administration (SSA) noted that the Veteran's SSA records had been destroyed.  VA examinations were scheduled in May 1991, July 1993, July 1994, May 1997, January 1998, May 2000, September 2000, December 2005, and April 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In April 1995, he provided oral testimony before a Decision Review Officer (DRO) at the RO; and, as mentioned, he testified before the Board at a May 2004 video-conference hearing. 

In sum, the record reflects that the facts pertinent to the claim have been developed to the extent possible and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed, and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claim.



As already alluded to, the Veteran had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to his position.  38 C.F.R. 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, he was represented in this appeal by a representative, and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Governing Statutes and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In assessing the degree of disability of a service-connected condition, the disorder and reports of rating examinations are to be viewed in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors that are wholly outside the rating criteria provided by regulation is error. Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)). 



Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Also, when determining the severity of musculoskeletal disabilities such as the one at issue, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45. 

The Veteran's low back disorder has been rated under the criteria for intervertebral disc syndrome (IVDS).  [Note: The terms DDD and IVDS are used interchangeably.]  The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") have changed twice since he filed his claim.  The criteria were first revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  Subsequently, they were revised again effective September 26, 2003, at which time the DC was renumbered to 5243, codified at 38 C.F.R. § 4.71a, DC 5243 (2016) ("the newly revised criteria"). 

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 (2002), a 60 percent rating requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent evaluation requires severe symptoms, recurring attacks with intermittent relief.  Moderate symptoms with recurring attacks warrant a 20 percent disability evaluation, and mild symptoms warrant a 10 percent disability evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002). 

As of September 23, 2002, the Veteran also may be rated under the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, DC 5293 (2003).  The revised criteria provide for two possible methods of rating his IVDS.  First, where IVDS affects a nerve, the disability may be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  Or a rating may be assigned on the basis of the total duration of incapacitating episodes. 

Incapacitating episodes are rated as follows:  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted; if at least 4 weeks but less than 6 weeks - a 40 percent rating; if at least 2 weeks but less than 4 weeks - a 20 percent rating; if at least 1 week but less than 2 weeks - a 10 percent rating. 

Note 1 to the revised criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 



Effective September 26, 2003, the criteria for IVDS were again revised ("newly revised criteria").  See 38 C.F.R. § 4.71a, DC 5243 (2016).  This new regulation includes the same language from the previously revised regulation for rating IVDS based on the number of incapacitating episodes.  In addition, though, it provides that IVDS also may be rated under the new general rating formula for diseases and injuries of the spine. 

The new general rating criteria for the spine are: 
Unfavorable ankylosis of the entire spine (100 percent).  Unfavorable ankylosis of the entire thoracolumbar spine (50 percent).  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent).  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent).  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height (10 percent).



When the governing law or regulations change during the pendency of an appeal, the most favorable version generally will be applied, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment. Accordingly, for the period prior to September 23, 2002, only the old rating criteria for IVDS may be applied.  From September 23, 2002 to September 26, 2003, the revised criteria for IVDS may be applied if they are more beneficial to the Veteran. And as of September 26, 2003, the newly-revised criteria for IVDS may also be applied, but again, only if they are more beneficial to him. 

An extra-schedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b). See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5107 regarding the benefit-of-the-doubt doctrine").

Legal Analysis 

As an initial matter, in letters dated in January and August 2006, the Veteran questions the adequacy of the December 2005 VA examination and alleges he was mistreated during the examination and in general by VA. 

With regards to the December 2005 VA examination, the most glaring deficiency is the examiner's failure to thoroughly review the Veteran's c-file.  In his report, the examiner states that there were four volumes to review and he found it more helpful to consult the computer instead.  In doing so, however, he was only able to review VA's most recent treatment records and not any of the private medical records that are contained in the c-file.  (Records pertaining to this disability span from 1963 through 2005).  The examiner's failure in this regard may explain why his findings were inconsistent with those of previous physicians.  For example, the examiner noted inconsistencies in the neurological findings and alluded that this was the result of the Veteran's lack of consistent effort.  The examiner also stated that there was no evidence of radiculopathy and that the Veteran was magnifying his symptoms.  This, however, is in direct conflict with all the neurological testing that has been done since 1993.  These findings, which will be explained in greater detail below, show clear signs of radiculopathy due to DDD, a service-connected disability, along with peripheral neuropathy due to diabetes mellitus, a nonservice-connected disability.  A combination of these two conditions is believed to cause the pain and weakness the Veteran experiences in his lower extremities.  And when, as here, it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Furthermore, inconsistencies in the neurological findings have been repeatedly explained as being a result of acute denervation and chronic reinnervation rather than lack of effort or impersistence by the Veteran.  In sum, the Board agrees that the December 2005 VA examination was deficient because of the examiner's failure to thoroughly review the c-file.  For this reason it declines in probative value - particularly insofar as the Veteran's pertinent medical history.  The Veteran had previously been urged to register the complaints with the VA Medical Center (VAMC) in Philadelphia, Pennsylvania. 



Turning to the Veteran's claim for an increased rating, from the effective date of his claim (April 12, 1993) though September 26, 2003, his DDD of the lumbosacral spine was evaluated as 60 percent disabling, the highest schedular rating under the old criteria and revised criteria.  So in order to obtain a rating higher than 60 percent for this disability during this time period, the evidence must indicate that an extra-schedular rating is warranted. 

As of September 26, 2003, the newly revised criteria for IVDS may also be applied. Under the newly revised criteria for IVDS, a schedular rating higher than 60 percent is only warranted if the veteran has unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, DC 5243 (2006).  Ankylosis means total immobility of the spine in a fixed position.  See, e.g., Lewis v. Derwinski, 3 Vet. App. 259 (1992).  While he certainly has severe limitation of motion, this is not tantamount to saying he has no range of motion at all (see report of December 2005 VA examination and VAOPT records).  So even considering pain at the end range, the evidence does not indicate a rating higher than 60 percent is warranted under the newly revised criteria. 

At the May 2004 hearing, the Veteran said he began experiencing an increase in low back pain in 1989 (see Hr'g. Tr., pg. 4).  The report of a May 1991 VA examination indicates he complained of pain radiating into his left buttock and leg, but an X-ray did not show signs of DDD at that time.  An April 1993 X-ray revealed degenerative spondylitis and degenerative joint disease, but disc spaces were still well preserved.  The report of a July 1993 VA examination indicates he complained of pain radiating into his left leg causing weakness.  He said his leg had given out on him 3 times.  On objective physical examination, forward flexion was to 10 degrees, extension was to 0 degrees, and lateral flexion was to 5 degrees bilaterally.  It was noted he could barely walk and could not bend or lift.  A July 1993 VAOPT record indicates crutches were ordered to help him walk. 



As mentioned, the evidence indicates the Veteran also had peripheral neuropathy secondary to diabetes mellitus, a nonservice-connected disability.  In August 1993, he was referred for an electromyograph (EMG) to determine the cause of his reported left leg weakness.  The findings were compatible with sensory motor peripheral polyneuropathy, but there was also evidence of underlying L-5 radiculopathy with signs of acute denervation and chronic reinnervation.  The report of a July 1994 VA examination notes his left lower extremity was obviously weakened with absent knee and ankle jerk, indicating marked sensory impairment. The report of July 1994 neurological examination also confirmed L4-S1 radiculopathy on the left resulting in severe weakness.  The doctor opined that the Veteran was unemployable and would never be able to engage in any substantial or gainful employment. 

A February 1995 VAOPT record indicates the Veteran reported feeling progressively weaker and having occasional bladder incontinence.  It was noted that it was unclear whether the left lower extremity pain was secondary to his low back condition or diabetic neuropathy, or a combination of both.  The report of a May 1997 VA examination indicates he had forward flexion to 20 degrees, extension to 0 degrees, and lateral flexion to 5 degrees bilaterally.  During flare-ups, he reported he was unable to move at all. 

At the April 1995 hearing before a DRO, the Veteran testified that his legs were weak and that his left leg could not support weight (Hr'g. Tr., pg. 4).  He continued to work as a program analyst full-time and was able to drive himself to work (pgs. 5-8).  He also noted some bladder involvement (pg. 11).  A February 1996 VAOPT record also notes he reported occasional bladder incontinence. 



The records from Reconstructive Orthopedics, P.A., indicate, in August 1995, the Veteran had flexion to 20 degrees and extension to neutral caused severe pain. Lateral flexion was to 5 degrees bilaterally.  An October 1996 myelogram showed spinal stenosis at the L3-L4 and L4-L5 levels and bilateral nerve root cut off at the L4-L5 level due to lateral foraminal stenosis.  The doctor stated that the results of the myelogram explained the weakness and pain down the left leg as well as difficulty with ambulation.  The findings on the EMG/NCT and the fact that he was an insulin dependent diabetic led the doctor to believe that diabetic neuropathy was causing some of his symptoms as well.  In January 1997, the doctor further explained that the shooting pain in his back radiating into his buttocks and legs was caused by the spinal stenosis.  He also had irritation, paresthesias and discomfort, which frequently came from his feet up towards his thighs.  It was alluded that these symptoms were associated with diabetic neuropathy and would not be alleviated by future back surgery. 

A July 1997 letter from Dr. Husain, a VA physician, states the Veteran's functional ability was "severely compromised."  The doctor recommended he use a motorized wheelchair, and that a ramp be installed in his home to make it accessible.  An August 1997 VAOPT record indicates he reported that he did not have bladder incontinence. 

In November 1997, the Veteran was hospitalized for a C4-C7 laminectomy.  The discharge summary notes some inconsistent findings of left lower extremity weakness accompanied by significant fasciculations in both of his lower extremities.  The results of EMG and nerve conduction studies showed sensory motor peripheral neuropathy in all four extremities, probably secondary to diabetes. The lower extremity EMG also showed bilateral L4 through S1 radiculopathy.  It was believed the fasciculations probably represented a pattern of denervation and reinnervation.  It was also noted that he voiced concern over being able to return to work, but that his physicians and therapists believed he would be able to do so. 

The report of the January 1998 VA examination indicates the Veteran reported that he used a quad cane or walker at home over short distances, but used a wheelchair when he left his house.  The examiner was unable to measure range of motion of his lumbar spine because of severe pain.  A January 1998 statement from his former employer confirms his last day of work was June 30, 1997, and that he was terminated because of budget cuts. 

The report of the May 2000 VA examination indicates the Veteran had forward flexion to 20 degrees, and extension to 10 degrees.  The examiner could not perform tests for lateral rotation or flexion because of fatigue.  Subsequent VAOPT records show continued monitoring of his back condition. 

As mentioned, the evidence indicates the Veteran worked full-time until June 1997. Prior to this, although his low back disability was very severe and clearly warranted a 60 percent schedular rating, the evidence does not indicate this condition required frequent hospitalization or caused marked interference with his job as a program analyst/consultant.  See 38 C.F.R. § 3.321(b)(1).  Although a VA neurologist stated, in July 1994, that the Veteran was unemployable, he continued to work through June 1997. 

Although the evidence does not indicate the Veteran was terminated from his job in 1997 because of his low back disability, July and August 1997 medical records indicate his condition significantly deteriorated around the same time.  This is apparent from Dr. Husain's July 1997 letter recommending a motorized wheelchair. Although doctors believed he would be able to return to work after the November 1997 cervical laminectomy, the evidence indicates he was not able to do so.  


The report of the November 2011 VA examination indicates the Veteran used a wheelchair.  He reported that he used a walker around his house, but he used a wheelchair when going outside.  He reported that he was not currently hospitalized or permanently bedridden.  The examiner did not ask him to stand up because the Veteran reported that standing would cause increased back pain.  The examiner noted that the lower extremities showed inconsistent strength on dorsiflexion of the right and left feet, hip flexor weakness was shown as 3/5 bilaterally, and knee extension was 4/5 bilaterally. 

It further warrants pointing out that a review of the Veteran's treatment records during the entire appeal period fails to show Veteran's low back disability has manifested with incapacitating episodes having a total duration of 6 weeks in a 12 month period.  Additionally, his treatment records fail to show at any time during the entire appeal period that he has been diagnosed with unfavorable ankylosis of the entire spine. 

The Board has also considered whether a separate rating is warranted for radiculopathy or bladder impairment.  The veteran already has a separate 100 percent rating for loss of use of feet due to lumbar radiculopathy effective June 30, 2000.  Prior to June 30, 2000, he did not have a separate rating for symptoms related to radiculopathy.  But under the old criteria for IVDS, symptoms compatible with sciatic neuropathy were included under DC 5293.  So a separate rating is not warranted prior to this. 

As for bladder impairment, as mentioned, the Veteran reported occasional bladder incontinence in 1995 and July 1997.  In August 1997, however, he reported he did not have bladder or bowel impairment, and there is no further mention of such impairment.  It does not appear that the reported bladder impairment was chronic in nature.  Furthermore, it is unclear whether this was related to his low back condition.  So the Board does not find that a separate rating for bladder or bowel impairment is warranted. 

For these reasons and bases, the claim for an increased schedular rating for DDD of the lumbosacral spine must be denied because the preponderance of the evidence is unfavorable - meaning there is no reasonable doubt to resolve in the Veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an Extra-Schedular Rating for the Low Back Disability 

Pursuant to § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339  (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet.App. 242 (2008). 

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Thus, as already explained, since the Board was precluded from assigning a rating on an extra-schedular basis in the first instance, the Board referred this case (when previously remanding) to the Director of the Compensation and Pension Service to determine whether a higher rating was warranted on this special extra-schedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).   And, in June 2008 and August 2016 opinions, the Director of the Compensation and Pension Service concluded that a higher rating on this extra-schedular basis was not warranted.  So this issue is again before the Board. 

In discussing the basis of the initial referral, the Board relied heavily on the possibility that the Veteran's low back disability impaired his employability, indeed, more than is accounted for by the schedular ratings available to him.  In particular, the April 2007 remand noted that although the evidence did not indicate the Veteran was terminated from his last job because of his low back disability, July and August 1997 medical records indicated that his condition significantly deteriorated around the same time.  This was deemed apparent from Dr. Husain's July 1997 letter recommending a motorized wheelchair.  Although doctors believed he would be able to return to work after the November 1997 cervical laminectomy, the evidence indicated he was not able to do so. 

However, April 2011 treatment records note that the Veteran reported working in the records department at an Air Force base.  Additionally from March 2010 to May 2011 he was employed as part of a VA Vocational Rehabilitation program in which he was tasked with copying and doing other clerical work.  It was his understanding that after 14 months of VA paying his salary he would then become a permanent employee of company, but at the end of the term another individual was hired.  The Veteran expressed disappointment at not being able to continue with that job.  

In the June 2008 decision mentioned, following review of the file, the designee of the Director of Compensation and Pension Service concluded that an 
extra-schedular evaluation was unwarranted.  In making this unfavorable determination, the Director's designee concluded the Veteran's low back disability, in light of the medical evidence of record, did not present such a disability picture as to warrant an extra-schedular evaluation in excess of 60 percent.  The same conclusion was reached in the August 2016 decision. 

In determining whether the Board is in agreement with the June 2008 and August 2016, the Board first turns to the report of the Veteran's most recent November 2011 VA examination.  A January 2013 examination had been scheduled, but the Veteran was unable to attend.  The Veteran reported that he was not currently hospitalized and not permanently bedridden.  He reported that he was able to walk around his house with his walker, but he had to use the wheelchair when going outside.  He also reported having trouble putting on socks and shoes, preparing meals, and taking showers.  The examiner did not request that he attempt to stand since the Veteran reported that standing would result in increased back pain.  Upon examination the lower extremities showed inconsistent strength on dorsiflexion of the right and left feet, there was weakness in hip flexors 3/5 bilaterally, and knee extension was 4/5 bilaterally.  



The June 2008 decision noted a cervical laminectomy C4-7 in November 1997 and a total thyroidectomy in March 2002.  The Director's designee also noted that on December 2005 examination the Veteran reported that he had stopped work in June 1996 due to back pain, used a motorized wheelchair when going outside and a walker around his home, had increased pain when rotating his spine, and experienced severe incapacitating episodes.  He reported flare ups of the back pain with bad weather and incapacitating episodes of low back pain that lasted from 5 to 10 minutes to approximately a half hour.  He also reported pain radiating down from his low back area to the posterior thighs to the level of both knees when he experienced the incapacitating episodes.  He reported taking Tylenol, Robaxin, and Ibuprofen for pain.  On examination of the lumbosacral spine there was 10 degrees of forward flexion, 0 degrees extension, 5 degrees right and left lateral rotation and 5 degrees right and left lateral flexion with the patient tending to collapse because of his complaint of pain in the low back. 

The August 2016 decision noted that a review of all examinations and outpatient treatment records dated 1993 to March of 2013 did not show that the Veteran's lumbar spine DDD was severe enough to warrant an increased evaluation on any basis for any time period.  Available evidence revealed no additional disabilities secondary to the lumbar spine DDD that were compensable at any time.  None of the available evidence showed any surgical procedures, hospitalizations, or incapacitating episodes requiring bedrest prescribed by a physician secondary to the Veteran's lumbar spine DDD.  Evidence from prior employers did not show that the lumbar spine interfered with employment. 



It further warrants pointing out that a review of the Veteran's treatment records during the entire appeal period fails to show Veteran's low back disability has required frequent hospitalization.  Instead, he primarily has been evaluated and treated on an outpatient (not inpatient) basis.  Additionally, even though the Veteran reported that he ceased working in 1997, he also reported that from March 2010 to May 2011 he engaged in vocational rehabilitation work.  In May 2011 he ended a fourteen month VA Vocational Rehabilitation employment because the contract had ended. 

It is undisputed the Veteran is limited/impaired as a result of his low back disability, especially since he has the highest schedular rating available.  But his current 60 percent schedular rating takes this into account.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The medical evidence fails to show anything so unique or unusual about this disability that would render the schedular criteria inadequate.  The Veteran's low back symptoms, including his pain and associated limitation of motion, are specifically accounted for in the schedular rating criteria.  That is to say, the rating criteria reasonably describe his disability level and symptomatology, such that his disability picture is adequately contemplated by the rating schedule, in turn meaning an extra-schedular rating is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 



For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his low back disability on an extra-schedular basis.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim consequently must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to an increased rating for degenerative disc disease (DDD) and strain of the lumbosacral spine, currently evaluated as 60-percent disabling, is denied. 

A rating higher than 60 percent for this DDD and strain of the lumbosacral spine also is denied on an extra-schedular basis. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


